DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
2.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 15 is rejected under 35 U.S.C. 103(a) as being unpatentable over Admitted prior art (paragraphs 63-64) and in view of Yaghi (US 2012/0172612 A1) and further in view of He (US 2003/0054953 A1).
In regards to claim 15, Applicant admitted that a method of producing a highly adsorptive structure includes a metal-organic framework (MOF) coupled to a surface of a substrate and formed as per the process described in a 2003 publication for Yaghi (see paragraphs 63-64, specification of the instant application). Applicant has not admitted that the Yaghi publication of 2003 teaches that the substrate includes a plurality of peaks and valleys, the valleys being defined between the peaks, wherein each of the valleys of the substrate has a plurality of microchannels; wherein the MOF is adapted for adsorbing and desorbing a refrigerant according to predetermined thermodynamic condition, wherein the MOF is coupled to an interior and/or exterior surface of the plurality of microchannels.
However, Yaghi teaches that metal-organic framework (MOF) includes a plurality of metal atoms coordinated to a plurality of organic spacer molecules (plurality of metal clusters connected to linking ligand, see paragraph 4); wherein the MOF is configured to adsorb and desorb a refrigerant under predetermined thermodynamic conditions (MOF is configured to adsorb and desorb chemical species such as amines, methane under suitable conditions for use as an energy source, see paragraphs 95, 8, and 92-94; Also see temperature and pressure conditions under which uptake value changes, see paragraph 111 and figs. 3). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to have modified the highly adsorptive structure as taught by the admitted prior art to include the MOF with metal atoms and spacer molecules as taught by Yaghi in order to benefit from the exceptional porosity of the MOF for the reversible uptake or storage of liquid or gases (see paragraph 93, Yaghi).
However, the admitted prior art does not explicitly teach plurality of peaks and valley, where the valleys include microchannels.
He teaches a substrate (50) with a plurality of peaks and valleys (53-50n, see figs. 5-6), the valleys being defined between the peaks (55 between 54, 56, see fig. 5B), wherein each of the valleys of the substrate has a plurality of microchannels extending therealong (micro channels at the valleys, see figs. 5-6, paragraphs 19-20, 33-34; and claims 22-23); and metal atoms coupled to interior and/or exterior surface of the plurality of microchannels (2, 3, deposited on the microchannels in the valley, see fig. 1A).
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to have modified the highly adsorptive structure of the method of admitted prior art and Yaghi to include a plurality of peaks and valleys in sequence with microchannels in the valleys as taught by He in order to produce high surface area heat exchange devices (see paragraphs 4, 6 and 35), where the zig-zag pattern provides a larger surface area for the same amount of length. It would also have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to have modified the method of admitted prior art and Yaghi to couple the MOF to interior and/or exterior surface of the microchannels based on the teachings of He in order to increase the effective surface area and utilize the entirety of the increased surface area for efficient and increased heat exchange.

Claim 16 is rejected under 35 U.S.C. 103(a) as being unpatentable over Burger (US 2014/0102119 A1) as a translation of the earlier publication (WO 2012/115514 A2) and in view of Worsley (US 2010/0190639 A1).
In regards to claim 16, Burger teaches a highly adsorptive cooling system (see figs. 9-10 and abstract) comprising: a first highly adsorptive structure (cluster 26A, 26C) positioned to receive thermal energy from a thermal energy source (heat gained at the evaporator 49, see paragraphs 38 and 197 and heat provided to clusters 26a, 26b or 26c, 26d, see paragraph 187 and fig. 7-9; Also heat exchanger 32 providing hot heat transfer fluid, see paragraph 187), the first highly adsorptive structure comprising: an adsorption material (10, see paragraphs 36-41) that is configured to adsorb and desorb a refrigerant under predetermined thermodynamic conditions (adsorbing and desorbing refrigerant from adsorption material 10 at the high and low pressures and temperatures, see paragraphs 36-42), a second highly adsorptive structure (cluster 26B, 26D) positioned to receive thermal energy from the thermal energy source (heat gained at the evaporator 49, see paragraphs 38 and 197 and heat provided to clusters 26a, 26b or 26c, 26d, see paragraph 187 and fig. 7-9; Also heat exchanger 32 providing hot heat transfer fluid, see paragraph 187), the second highly adsorptive structure comprising: an adsorption material (10, see paragraphs 36-41) that is configured to adsorb and desorb a refrigerant under predetermined thermodynamic conditions (adsorbing and desorbing refrigerant from adsorption material 10 at the high and low pressures and temperatures, see paragraphs 36-42), where the two highly adsorptive structures include activated carbons (see paragraph 248), 
However, Burger does not explicitly teach that surfaces of microcapillaries as microchannels within the substrate and wherein the microchannels/microcapillaries provide refrigerant path.
Worsley teaches that the microchannels are defined by inner or outer surfaces of a plurality of microcapillaries of the substrate (nanotubes with mesopores, see paragraphs 33 and micropores, see paragraphs 69, 85, see fig. 3); where the microcapillaries provide ingress and egress paths for a refrigerant (through the pore volume, the microcapillaries are capable of providing a path for a refrigerant, see paragraph 66 and fig. 3).
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to have modified the first and second highly adsorptive structures of Burger as modified by providing substrates with microchannels in the form of microcapillaries based on the teachings of Worsley as paths for the refrigerant for each of the first and second highly adsorptive structures of Burger in order to take advantage of high surface area with highly stable pores, which provide structures that limit the detrimental effects associated with pore-plugging (see paragraph 69, Worsley).

Claims 17 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Burger in view of Worsley as applied to claim 16 above and further in view Yaghi (US 2012/0172612 A1).
In regards to claim 17, Burger is silent about the MOF being characterized by a surface area of 5000 m2/g.
However, Yaghi teaches an MOF which is characterized by a surface area of at least about 5000 m2/g (greater than 5500 m2/g, see paragraphs 57, 4, and 7).
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to have modified the cooling system of Burger as modified by providing an MOF which is characterized by a surface area of at least about 5000 m2/g as taught by Yaghi in order to take advantage of high surface area of the metal organic frameworks for more than sufficient number of accessible sites for molecular adsorption (see paragraph 4, Yaghi).
In regards to claim 18, Burger does not explicitly teach that the MOF is characterized by a pore structure, wherein the pore structure is determined based on an identity of each of: a plurality of metal atoms and a plurality of organic spacer molecules.
However, Yaghi teaches that the MOF is characterized by a pore structure (surface area of MOF is defined by pore volume, see paragraph 57), wherein the pore structure is determined based on an identity of each of: the plurality of metal atoms and the plurality of organic spacer molecules (see paragraphs 60, 77, 79, and 57).
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to have modified the cooling system of Burger as modified by providing an MOF which is characterized by pore structure, which depends upon the identity of MOF as taught by Yaghi in order to increase the ability to adsorb by increasing the pore size and volume by the structure of the metal atoms (see paragraphs 60 and 57, Yaghi).

Claim 19 is rejected under 35 U.S.C. 103(a) as being unpatentable over Burger in view of Worsley as applied to claim 16 and further in view of He (US 2003/0054953 A1).
In regards to claim 19, Burger does not explicitly teach that the MOF is coupled to an interior and/or exterior surface of the plurality of microchannels.
However, He teaches a plurality of microchannels within the substrate (micro channels at the valleys, see figs. 5-6, paragraphs 19-20, 33-34; and claims 22-23); and metal atoms coupled to interior and/or exterior surface of the plurality of microchannels (2, 3, deposited on the microchannels in the valley, see fig. 1A).
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to have modified the highly adsorptive cooling structure of Burger as modified to include microchannels with metal atoms deposited as taught by He to the structure of Burger and to couple the MOF to interior and/or exterior surface of the microchannels based on the teachings of He in order to increase the effective surface area and utilize the entirety of the increased surface area for efficient and increased heat exchange.

Claim 20 is rejected under 35 U.S.C. 103(a) as being unpatentable over Burger in view of Worsley as applied to claim 16 above and further in view of Gleason (US 2011/0315204 A1).
In regards to claim 20, Burger does not explicitly teach corrugated grooves in a surface of the substrate.
However, Gleason teaches corrugated surface of the substrate with grooves (trough and valleys, see fig. 9a and paragraphs 71 and 90), wherein the grooves provide paths (see fig. 9a).
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to have modified both of the first and second adsorptive structures and their respective substrate of Burger by providing corrugated grooves in a surface of the substrate as taught by Gleason in order to allow the polymer to be deposited into the nooks and crannies (see paragraph 90, Gleason).

Response to Arguments
Applicant’s arguments with respect to claim(s) 15-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 1-14 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERAJ A SHAIKH whose telephone number is (571)272-3027.  The examiner can normally be reached on M-R 9:00-1:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MERAJ A SHAIKH/Examiner, Art Unit 3763   

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763